Citation Nr: 1548821	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-27 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an anxiety disorder, to include depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to October 1988.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2012, the Veteran submitted a claim application for an anxiety disorder after the August 2012 Statement of the Case (SOC) was issued.  The Board construes this claim application to be a timely filed Substantive Appeal of this claim as it was received within 60 days after the issuance of the SOC.  See 38 C.F.R. § 20.202 (2015) ("Substantive Appeal consists of a properly completed VA Form 9 . . . or correspondence containing the necessary information"); see also 38 C.F.R. § 20.302(b)(1) (2015).

Unfortunately, the Substantive Appeal did not state whether the Veteran desired a hearing of any kind.  In November 2014, VA sent the Veteran a letter confirming receipt of his Substantive Appeal and requesting that the Veteran return the enclosed Optional Hearing Form in order to confirm whether he desired a hearing on his claim.  This form was not returned by the Veteran.

However, in December 2014, the Veteran's representative submitted a Statement of Accredited Representative in lieu of VA Form 646, in which he stated that the Veteran "indicated he wants a local BVA hearing."  No such hearing was scheduled.  See 38 C.F.R. § 20.700 (2015).

Furthermore, in October 2015, the Veteran submitted a Motion for Remand, in which he requests a hearing before a member of the Board.  Specifically, he requests for the Veteran to be placed on the next available Travel Board or videoconference docket, whichever is first available.

Accordingly, the case is REMANDED for the following action:

The AOJ shall schedule the Veteran for a Travel Board or videoconference hearing, whichever is first available, before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


